Case: 12-3152    Document: 20     Page: 1   Filed: 11/29/2012




          NOTE: This order is nonprecedential.

   mlniteb ~tate5 QCourt of ~eaI5
        for tbe jfeberaI ~irtUit

            NATHANIEL J. WILLINGHAM,
                    Petitioner,

                     v.
            DEPARTMENT OF THE NAVY,
                       Respondent.


                        2012-3152


   Petition for review of the Merit Systems Protection
Board in case no. DC3330100370-I-1.


                      ON MOTION


                       ORDER
    Nathaniel Willingham moves without opposition for a
30-day extension of time, until November 21, 2012, to file
his brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3152   Document: 20   Page: 2   Filed: 11/29/2012




NATHANIEL WILLINGHAM V. NAVY                          2


    The motion is granted.

                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

    s27